      Case: 3:20-cv-01141-JJH Doc #: 9 Filed: 06/08/20 1 of 2. PageID #: 204




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


 RONALD S. AND JUDY A. MILLS,             ) Case No. 3:20-cv-01141
 et al.,                                  )
                                          ) Hon. Jeffrey J. Helmick
               Plaintiffs,                )
                                          )
        v.                                )
                                          )
 FIS 2, LLC, et al.,                      )
                                          )
               Defendants.                )


                              ENTRY OF APPEARANCE


       Now come Attorney Gerald R. Kowalski, Sarah K. Skow, and the law firm of

Spengler Nathanson P.L.L., and hereby enter their appearance as counsel of record for

Defendants FIS 2, LLC, Midland Agency of Northwest Ohio, Inc., Louisville Title Agency

for N.W. Ohio, Inc., ProMedica Health System, Inc., Karp and Associates, LLC, Buildtech

Ltd. Construction Development, and FIS 1, LLC in the above-captioned action.

                                              Respectfully submitted,


                                              /s/ Gerald R. Kowalski
                                              Gerald R. Kowalski (0022323)
                                              Sarah K. Skow (0081468)
                                              SPENGLER NATHANSON P.L.L.
                                              900 Adams Street
      Case: 3:20-cv-01141-JJH Doc #: 9 Filed: 06/08/20 2 of 2. PageID #: 205




                                                   Phone: (419) 241-2201
                                                   Fax: (419) 241-8599
                                                   gkowalski@snlaw.com
                                                   sskow@snlaw.com

                                                   Counsel for Defendants FIS 2, LLC,
                                                   Midland Agency of Northwest Ohio,
                                                   Inc., Louisville Title Agency for N.W.
                                                   Ohio, Inc., ProMedica Health System,
                                                   Inc., Karp and Associates, LLC,
                                                   Buildtech Ltd. Construction
                                                   Development, and FIS 1, LLC

                              CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was filed electronically this 8th day of

June, 2020. Notice of this filing will be sent by operation of the Court’s electronic filing

system to all parties indicated on the electronic filing receipt. Parties may access this filing

through the Court’s system.

                                                   /s/ Gerald R. Kowalski____________
                                                   Gerald R. Kowalski
                                                   Counsel for Defendants FIS 2, LLC,
                                                   Midland Agency of Northwest Ohio,
                                                   Inc., Louisville Title Agency for N.W.
                                                   Ohio, Inc., ProMedica Health System,
                                                   Inc., Karp and Associates, LLC,
                                                   Buildtech Ltd. Construction
                                                   Development, and FIS 1, LLC




                                               2
